ORDER

PER CURIAM.
In this jury-tried case, defendant was convicted of murder in the second degree, in violation of § 565.021 RSMo 1994, assault in the first degree, § 565,050, and two counts of armed criminal action, § 571.015. Defendant was sentenced to two consecutive life terms imprisonment. Defendant appeals the judgment and sentence and the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 30.25(b) and 84.16(b).